DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the term “yolk” appears on page 7 of the specification. It should be replaced with --yoke--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 12, 14, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires “depositing successive conductor layers, each deposited layer comprising a plurality of conductive regions of said conductive material ... each layer comprising at least one region of 
Claims 1-4, 6, 7, 12, 14, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
More specifically, claim 1 requires “depositing successive conductor layers, each deposited layer comprising a plurality of conductive regions of said conductive material ... each layer comprising at least . 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 12, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11 and 12, the recitation “elongate former which is electrically isolated from the conductors and which co-extends with the conductors” renders the claims indefinite. The term “coextend” (written here as “co-extend”) means “to extend equally through the same space.” The cited portion of claim 1 therefore appears to require the former (which is the stator core) to extend in the same 
In line 2, claim 1 refers to depositing successive conductive layers. Each conductive layer is understood to comprise conductive regions (claim 1, line 3) and at least one region of a former (claim 1, line 8). However, claim 1 also refers to “layers of a ferromagnetic material” and “layers of an insulative material” (lines 13 and 14 of claim 1). Therefore, in claims 2, 4, 6, 7, 14, 15, and 18, every reference to a “layer”, without specifying it is a “conductive layer”, renders the claims indefinite, because it is unclear to which/which type of layer that claim limitation refers. See claim 2, lines 1 and 3; claim 4, lines 2, 4 and 5; claim 6, lines 4, 6 and 7; claim 7, line 4; claim 14, lines 4 and 5; claim 15, lines 2 and 3; claim 18, line 2.
In claim 2, it is unclear to which single layer the phrase “the layer” refers. Additionally, it is unclear what is meant by “conductive regions of the layer are deposited to have equal cross-sectional areas to at least some of the other regions in that layer. The only relevant part of the specification appears to be the beginning of page 3, which reads “The regions of a layer may be deposited to have equal cross-sectional areas to at least some of the other regions in that layer.” Further, it is unclear what is encompassed by the claim recitation “some of the other regions in that layer”. What other regions are envisioned? 
In claim 7, it is unclear what is claimed. The term “coextend” means “to extend equally through the same space”. Therefore, the conductors occupy the void. However, the claim requires no material being deposited in the void. Since the conductors are formed by depositing conductive material, and the conductors are “co-extensive” with the void, it is unclear how at the same time it can be said that no material is deposited in the void.
In claim 18, the limitation “the layers being successively deposited in the direction of the axis of rotation of the machine” renders the claim indefinite. An electrical machine generally includes a stator, a rotor, and other elements, such a as housing and bearings. The application as filed only gives details of depositing layers so as to form a stator. One of ordinary skill in the art would understand that after the during the successive deposition of layers, the deposition direction already matches the axis of rotation of the machine, i.e. the axis of rotation the machine will have as soon as it is complete.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidler (US2015/0244214A1).
Kreidler reads on the claims as follows (refer to Figs. 1, 2, 10 and 11):
Claim 1. A method of forming an electromagnetic device, the method comprising depositing successive conductor layers (portion of 233 within each lamination 216; note that 242 and 246 are the first two laminations 216; see para. [0140]-[0142]), each deposited layer comprising a plurality of conductive regions of said conductive material which are electrically isolated from each other and which form portions of respective conductors of the device, each conductive region of each successive layer at least partially overlying the conductive region of the respective conductor in an adjacent layer (see Fig. 11) and being in electrical and mechanical contact therewith to form a plurality of elongate conductors (233) which are electrically isolated 1 in respective regions of the former.
Claim 2. A method as claimed in claim 1, in which conductive regions of the layer are deposited to have equal cross-sectional areas to at least some of the other regions in that layer. For example two of the conductive regions in one layer have the same cross-sectional area as another conductive region in that layer (see Fig. 11).
Claim 3. A method as claimed in claim 1, in which ends of some conductors are interconnected to the ends of other conductors by interconnections (252; see para. [0143]) to form turns of the electromagnetic device.
Claim 7. A method as claimed in claim 1, in which each conductor layer is deposited to provide at least one space in which no material is deposited, each space of each successive conductor layer overlying the respective space in the adjacent layer to form an elongate void (the 
Claim 12. A method as claimed in claim 1, in which the ferromagnetic material is treated to align or refine the magnetic domains and or grains in a preferred magnetic circuit direction. See footnote 1, above.
Claim 14. A method as claimed in claim 1, comprising depositing said successive conductor layers, each conductive region being surrounded by an insulative region of insulative material (see last five lines in para. [0139]) which electrically isolates each conductive region from adjacent regions in the layer, each insulative region of each successive layer overlying the respective insulative region in the adjacent layer to form an insulative surround around each conductor (see “may remain to provide insulation to the electric conduits 233” in para. [0139]). 
Claim 15. A method as claimed in claim 1, comprising depositing said successive conductor layers, each layer comprising at least one wall region of a material which surrounds a space, each walled region of each successive layer overlying the respective walled region in the adjacent layer to form a duct. See inner space within the stator, partially shown in Fig. 10, the same as the inner space within stator 112 of Fig. 9. 
Claim 18. A method as claimed in claim 1, the method comprising forming an electrical machine having an axis of rotation, the layers being successively deposited in the direction of the axis of rotation of the machine. See axis of rotation 140 in Fig. 7. See para. [0129] and Figs. 10 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler.
Kreidler reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 4. A method as claimed in claim 3, in which the interconnections are formed by depositing 
Claim 6. A method as claimed in claim 1, in which the ends of some conductors are connected to connections (252) which, in use, convey current to and/or from the conductors, the connections being formed by depositing 
Kreidler discloses connections 252, which can connect between electric conduits 233 to form the coils, or to wires or conduits, i.e. leads for electrically-connecting the coils. However, in Fig. 22 connections 252 are only shown comprising a single layer. One of ordinary skill in the art before the effective filing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See para. [0091]-[0094] and last four lines in para. [0133]. Orienting the grains using a magnetic field, prior to securing in place, inherently results in varying magnetic properties within each lamination.